SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2007 Commission File No. 1-5926 MILLER INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Florida 59-0996356 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16295 N.W. 13th Avenue., Miami,Florida33169 (Address of Principal Executive Offices (305) 621-0501 (Registrant's telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X The number of shares outstanding of each of the issuer's classes of common stock, par value $.05 per share, as of January 31, 2007 is 2,982,662 shares. -1- MILLER INDUSTRIES, INC. FORM 10-QSB January 31, 2007 INDEX Page No. PART I: FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets 1 Statement of Operations - Nine Months Ended 3 Statement of Operations - Three Months Ended 4 Statement of Cash Flows - Nine Months Ended 5 Notes to Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Controls and Procedures 11 PART II: OTHER INFORMATION Items 1 to 6 12 Signatures 12 -2- MILLER INDUSTRIES, INC. BALANCE SHEETS January 31, 2007 (UNAUDITED) ASSETS Investment Property: Land $ 161,443 Building and Improvements 1,049,908 Machinery and Equipment 11,106 Furniture and Fixtures 10,251 Total Cost $ 1,232,708 Less: Accumulated Depreciation 821,806 Net Book Value $ 410,902 Other Assets: Cash $ 989,692 Deferred Tax Asset 135,854 Deferred Rent Receivable 25,748 Prepaid Expenses and Other Assets 10,149 Deferred Lease Incentive (Net of Accumulated Amortization of $32,585) 41,015 Loan Costs, Less Accumulated Amortization of $19,102 7,246 Total Other Assets 1,209,704 Total Assets $ 1,620,606 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Liabilities: Mortgages and Notes Payable $ 1,503,044 Accounts Payable and Accrued Expenses 341,992 Tenant Security Deposits 72,967 Total Liabilities $ 1,918,003 Shareholders' Deficiency: Common Stock, $.05 par, 5,000,000 shares authorized, 2,982,662 shares issued and outstanding $ 149,133 Paid-in capital 1,191,929 Deficit (1,638,459 ) Total Shareholders' Deficiency (297,397 ) Total Liabilities and Shareholders' Deficiency $ 1,620,606 See accompanying notes to financial statements. -3- MILLER INDUSTRIES, INC. BALANCE SHEET APRIL 30, 2006 ASSETS Investment Property: Land $ 161,443 Building and Improvements 1,029,627 Machinery and Equipment 11,106 Furniture and Fixtures 10,251 Total Cost $ 1,212,427 Less: Accumulated Depreciation 811,715 Net Book Value $ 400,712 Other Assets: Cash $ 940,236 Prepaid Expenses and Other Assets 29,012 Deferred Lease Incentive (Net of Accumulated Amortization of $28,459 in 2006) 14,935 Loan Costs, Less Accumulated Amortization of $17,126 in 2006 9,222 Deferred Tax Asset 170,000 Deferred Rent Receivable 7,922 Total Other Assets 1,171,327 Total Assets $ 1,572,039 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Liabilities: Mortgages and Notes Payable $ 1,548,639 Accounts Payable and Accrued Expenses 326,168 Tenants' and Customers' Deposits 60,741 Total Liabilities $ 1,935,548 Shareholders' Deficiency: Common Stock, $.05 par, 5,000,000 shares authorized, 2,982,662 shares issued and outstanding $ 149,133 Paid-in capital 1,191,929 Deficit (1,704,571 ) Total Shareholders' Deficiency (363,509 ) Total Liabilities and Shareholders' Deficiency $ 1,572,039 See accompanying notes to financial statements. -4- MILLER INDUSTRIES, INC. STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Nine Months Ended January 31, 2007 2006 Revenues: Rental Income $ 359,052 $ 240,156 Hardware Sales (Net) 18,999 3,876 Other Income 31,598 19,539 Total Revenue $ 409,649 $ 263,571 Expenses: Rental Expense (Except Interest) $ 195,534 $ 106,448 Cost of Hardware Sales 8,930 - Administrative 32,520 37,434 Interest 72,407 54,494 Total Expenses $ 309,391 $ 198,376 Income (Loss) Before Tax Provision $ 100,258 $ 65,195 Provision for Income Tax: Federal Income Tax $ 28,830 $ 12,750 State Income Tax 5,316 3,500 Total Provision for Income Tax (Net of Tax Benefits) $ 34,146 $ 16,250 Net Income $ 66,112 $ 48,945 Income per Common Share $ .02 $ .02 Average Shares of Common Stock Outstanding 2,982,662 2,982,662 See accompanying notes to financial statements. -5- MILLER INDUSTRIES, INC. STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Three Months Ended January 31, 2007 2006 Revenues: Rental Income $ 148,365 $ 88,185 Hardware Sales (Net) 217 560 Other Income 10,766 7,794 Total Revenue $ 159,348 $ 96,539 Expenses: Rental Expense (Except Interest) $ 108,936 $ 33,985 Administrative 14,850 15,397 Interest 29,248 24,272 Total Expenses $ 153,034 $ 73,654 Income (Loss) Before Tax Provision $ 6,314 $ 22,885 Provision (Credit) for Income Tax: Federal Income Tax $ 1,830 $ 4,750 State Income Tax 316 1,200 Total Provision for Income Tax $ 2,146 $ 5,950 Net Income $ 4,168 $ 16,935 Income per Common Share $ - $ .01 Average Shares of Common Stock Outstanding 2,982,662 2,982,662 See accompanying notes to financial statements. -6- MILLER INDUSTRIES, INC. STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Nine Months Ended January 31, 2007 2006 Cash Flows From Operating Activities: Net Income $ 66,112 $ 48,945 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 10,090 9,414 Amortization 6,102 2,776 Deferred Tax Asset Valuation Adjustment 34,146 16,250 Changes in Operating Assets and Liabilities 15,686 49,693 Net Cash Provided by Operating Activities $ 132,136 $ 127,078 Cash Flows From Investing Activities: Acquisition of Property and Equipment $ (50,487 ) $ (16,002 ) Net Cash (Used in) Investing Activities $ (50,487 ) $ (16,002 ) Cash Flows From Financing Activities: Principal Payments Under Borrowings $ (32,193 ) $ (37,152 ) Net Cash Provided by (Used in) Financing Activities $ (32,193 ) $ (37,152 ) Net Increase in Cash $ 49,456 $ 73,924 Cash at the Beginning of Year 940,236 859,371 Cash at the End of Year $ 989,692 $ 933,295 Additional Cash Flow Information: Cash Paid for Interest $ 72,407 $ 54,494 Cash Paid for Income Tax $ - $ - See accompanying notes to financial statements. -7- MILLER INDUSTRIES, INC. NOTES TO FINANCIAL STATEMENTS JANUARY 31, 2007 (UNAUDITED) NOTE A - BASIS OF PRESENTATION: The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine month period and the three month periods ending January 31, 2007 are not necessarily indicative of results that may be expected for the year ended April 30, 2007. For further information, refer to the financial statements and footnotes thereto of the Company as of April 30, 2006 and for the fiscal year ended April 30, 2006. NOTE B - INCOME PER SHARE: Basic Earnings per Share ("EPS") is computed by dividing net income available to common stockholders by the weighted average number of common stock shares outstanding during the year.Diluted EPS is computed by dividing net income available to common stockholders by the weighted average number of common stock shares outstanding during the year plus potential dilutive instruments such as stock options and warrants.The effect of stock options on diluted EPS is determined through the application of the treasury stock method, whereby proceeds received by the Company based on assumed exercises are hypothetically used to repurchase the Company's common stock at the average market price during the period.Loss per share is unchanged on a diluted basis since the Company has no potentially dilutive securities outstanding, as under the treasury stock method, options and warrants are dilutive only when the average market price of common stock during the period is greater than the exercise price of the options and warrants. NOTE C – OTHER MATTERS On June 30, 2005, the Company issued stock options to Angelo Napolitano in exchange for the benefits he has provided to the Company through his personal guarantee of the Company's bank loan, and the services rendered by Mr. Napolitano in his capacity as the Company's sole officer and director.The options vest 100% at the grant date and expire in 10 years from the grant date.The Company granted options to Mr. Napolitano to purchase up to 2,017,338 shares of the Company's common stock during the term of the Options at a price equal to $0.18 per share (exercise price). -8- MILLER INDUSTRIES, INC. NOTES TO FINANCIAL STATEMENTS JANUARY 31, 2007 (UNAUDITED) The average fair values of the options granted during fiscal 2006 were estimated at $0.0324, using the Black-Scholes options-pricing model, which included the following assumptions: Stock Price $0.05 Strike Price 0.18 Expected Life 9.17 Years Risk-Free Interest Rate 3.80% Volatility 79.23% Approximately $65,400 was recorded as compensation expense for fiscal 2006 related to this grant. The following summarized information concerning currently outstanding and exercisable options at January 31, 2007. Options Outstanding/Exercisable Exercise Price Number Outstanding at 1/31/07 Average Remaining Life $0.18 2,017,338 8.4 -9- ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations (First Three Quarters of 2007 Fiscal Year v. First Three Quarters of 2006 Fiscal Year) Rental Income.The Company's results of operations are primarily dependant upon the rental income which it receives from leasing space in its building.Rental income is a function of the percentage of the building which is occupied, and the level of rental rates.Rental income during the first three quarters of the 2007 fiscal year was $359,000, compared with $240,000 in the first three quarters of 2006.The increase was due to the addition of a new tenant. Hardware Sales.The Company receives revenue from the sale of replacement parts for the sliding glass doors and windows formerly manufactured by the Company.The Company utilizes its existing inventory of these parts to support these sales.These sales were $19,000 in 2007 and $3,900 in 2006. Other Income.The Company generated other income of $32,000 in the first three quarters of 2007 and $20,000 in 2006.Other income in 2007 and 2006 consisted of interest income and miscellaneous income. Rental Expense (Excluding Interest).The Company incurs rental expense in connection with the leasing of its building.These expenses consist of management fees, insurance, real estate taxes, depreciation and amortization, insurance, maintenance and repairs, utility costs and outside services.Rental expenses were $195,000 in the first three quarters of 2007 and $106,000 in the first three quarters of 2006.The principal components were management fees ($27,000 in 2007 and $27,000 in 2006), real estate taxes ($83,000 in 2007 and $28,000 in 2006), depreciation and amortization ($16,000 in 2007 and $12,000 in 2006) and insurance ($8,000 in 2007 and $18,000 in 2006). Cost of Hardware Sales.The Company records the cost of its hardware sales in connection with the sale of replacement parts to customers of its former window and sliding glass door business.These costs are tied to the level of hardware sales.These costs were $9,000 in the first three quarters of 2007 and not material in the first three quarters of 2006. Administrative Expenses.The Company's administrative expenses were $33,000 in 2007, compared to $37,000 in 2006.They primarily consist of accounting and legal fees ($17,000 in 2007 compared to $22,000 in 2006), and shareholders expenses ($10,000 in 2007 and $11,000 in 2006). Interest Expense.The Company pays interest on the mortgage loan on its building.Interest expense on the loan was $72,000 in 2007 compared to $54,000 in 2006.The increase in the amount of interest was attributable to an increase in the prime rate.The loan bears interest at prime less ½%. Provision for Income Taxes.The Company had a tax provision of $34,000 in 2007.In 2006, the Company had a tax provision of $16,000. Net Income.As a result of the foregoing factors, the Company had net income of $66,000 in the first three quarters of 2007, compared to $49,000 in the first three quarters of 2006. Results of Operations (Third Quarter of 2007 Fiscal Year v. Third Quarter of 2006 Fiscal Year) Rental Income.Rental income during the third quarter of the 2007 fiscal year was $148,000, compared with $88,000 in the third quarter of 2006.This increase was due to the addition of a new tenant. Hardware Sales.Hardware sales were less than $1,000 in the third quarter of 2007 and 2006. Other Income.The Company generated other income of $11,000 in the third quarter of 2007 and $8,000 in 2006.Other income in 2007 and 2006 consisted of interest income and miscellaneous income. Rental Expense (Excluding Interest).Rental expense was $109,000 in the third quarter of 2007 and $34,000 in the third quarter of 2006.The principal components were management fees ($9,000 in 2007 and 2006), taxes ($64,000 in 2007 and $6,000 in 2006), depreciation and amortization ($6,000 in 2007 and $4,600 in 2006) and insurance ($8,000 in 2007 and $9,500 in 2006). Administrative Expenses.The Company's administrative expenses were $15,000 in 2007 and 2006.They primarily consist of accounting and legal fees ($8,000 in 2007 compared to $10,000 in 2006), and shareholders expenses ($4,000 in 2007 and $3,000 in 2006). Interest Expense.The Company pays interest on the mortgage loan on its building.Interest expense on the loan was $29,000 in 2007 compared to $24,000 in 2006.The increase in the amount of interest was attributable to an increase in the prime rate. Provision for Income TaxesThe Company recorded a provision for income tax of $2,000 in 2007 and $6,000 in 2006. Net Income.As a result of the foregoing factors, the Company had net income of $4,000 in the third quarter of 2007, compared to $17,000 in the third quarter of 2006. -10- Liquidity and Capital Resources The Company's cash increased by $49,000 during the first nine months of the 2007 fiscal year compared with an increase of $73,000 during the first nine months of fiscal year 2006.The increase in cash in 2007 was due to $132,000 in cash flow from operations.As of January 31, 2007, the Company's cash position was approximately $990,000. Current Operations The Company operates as a real estate investment and management company.The Company is currently seeking to obtain additional commercial tenants for its existing building. The Company's principal operating expenses consist of management and professional fees associated with the administration of the Company, interest expense on the Company's new mortgage loan, real estate taxes and insurance. The Company's business plan also contemplates the acquisition of additional income-producing properties.The Company hopes to acquire such properties through a combination of financing from third parties, seller financing and issuance of the Company's equity securities. The Company's business plan is subject to significant uncertainty.There can be no assurance that the Company will be able to obtain a sufficient number of additional tenants in order to fully lease its existing building and to meet its debt service requirements and operating expenses.Furthermore, there can be no assurance that the Company will be able to locate or acquire suitable properties in order to expand its holdings of real property. ITEM 3.CONTROLS AND PROCEDURES In connection with the filing of this Form 10-QSB, the Company's Chief Executive Officer and Chief Financial Officer evaluated the effectiveness of the Company's disclosure controls and procedures as of January 31, 2007.The Company's Chief Executive Officer and Chief Executive Financial Officer concluded that the Company's disclosure controls and procedures were effective as of January 31, 2007. There were no changes in the Company's internal controls over financial reporting that materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting during the fiscal quarter ended January 31, 2007. -11- PART II.OTHER INFORMATION ITEM 6.REPORTS ON FORM 8-K (a)Exhibits Exhibit No. Description (31.1) Certification of Chief Executive Officer pursuant to Rule 13a-14(a). (31.2) Certification of Chief Financial Officer pursuant to Rule 13a-14(a). (32.1) Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Reports on Form 8-K. Not applicable. -12- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MILLER INDUSTRIES, INC. (Registrant) Dated:June 1, 2007 By: /s/Angelo Napolitano Angelo Napolitano Chairman of the Board of Directors Chief Executive Officer Principal Financial Officer -13-
